Case 2:18-cv-07480-JAK-MRW Document 297 Filed 12/01/20 Page 1 of 4 Page ID #:7978




    1 Mark T. Drooks – State Bar No. 123561
         mdrooks@birdmarella.com
    2 Paul S. Chan – State Bar No. 183406
         pchan@birdmarella.com
    3 Gopi K. Panchapakesan – State Bar No. 279586
         gpanchapakesan@birdmarella.com
    4 Jonathan  M. Jackson – State Bar No. 257554
         jjackson@birdmarella.com
    5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    6 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    7 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    8
      Attorneys for Defendant Herbalife
    9 International of America, Inc.
   10
   11                            UNITED STATES DISTRICT COURT
   12             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14 MICHAEL LAVIGNE, et al.,                        CASE NO. 2:18-cv-07480-JAK (MRWx)
   15                   Plaintiffs,                   [Related Case 2:13-cv-02488-BRO-RZ]
   16             vs.                                 DECLARATION OF JONATHAN M.
                                                      JACKSON IN SUPPORT OF
   17 HERBALIFE LTD., et al.,                         APPLICATION TO FILE
                                                      DOCUMENTS UNDER SEAL
   18                   Defendants.
                                                      [Filed concurrently with Declaration of
   19                                                 Lizzette Rodriguez]
   20                                                 Assigned to Hon. John A. Kronstadt
                                                      Courtroom 10B
   21
   22
   23
   24
   25
   26
   27
   28
        3685769

                                      DECLARATION OF JONATHAN M. JACKSON
Case 2:18-cv-07480-JAK-MRW Document 297 Filed 12/01/20 Page 2 of 4 Page ID #:7979




    1                      DECLARATION OF JONATHAN M. JACKSON
    2             I, Jonathan M. Jackson, declare as follows:
    3             1.    I am an active member of the Bar of the State of California and an
    4 associate with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
    5 P.C., attorneys of record for Defendant Herbalife International of America, Inc.
    6 (“Herbalife”) in this action. I make this declaration pursuant to Local Rule 79-
    7 5.2.2(b)(i), in support of Plaintiffs’ Application for Leave to File Under Seal Exhibit
    8 3 to Plaintiffs’ Supplemental Memorandum re: Plaintiffs’ Motion to Compel
    9 Discovery (Dkt. No. 291). Except for those matters stated on information and
   10 belief, I make this declaration based upon personal knowledge and, if called upon to
   11 do so, I could and would so testify.
   12             2.    Exhibit 3 was filed in support of a supplemental brief regarding a
   13 discovery motion unrelated to the merits of the case. Accordingly, the “good cause”
   14 standard applies. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097
   15 (9th Cir. 2016) (“[F]or sealed materials attached to a discovery motion unrelated to
   16 the merits of a case . . . a party need only satisfy the less exacting ‘good cause’
   17 standard.”).
   18             3.    Herbalife does not seek to seal Exhibit 3 in its entirety. Instead,
   19 Herbalife seeks only to seal particularly sensitive information within the document.
   20 Pursuant to Local Rule 79-5.2.2(b)(i), Herbalife’s proposed redactions to Exhibit 3
   21 are included in Exhibit A to the Declaration of Lizzette Rodriguez (“Rodriguez
   22 Decl.”) submitted concurrently. When Plaintiffs’ counsel contacted Herbalife’s
   23 counsel regarding the confidentiality of this document, Plaintiffs refused to identify
   24 what they intended to use the document for, or even what case they were
   25 considering using it for (i.e., this case or the related action pending in the Southern
   26 District of Florida). Herbalife asked for this information because the governing
   27 protective order only permits the use of confidential documents in the case that is
   28
        3685769
                                                      2
                                   DECLARATION OF JONATHAN M. JACKSON
Case 2:18-cv-07480-JAK-MRW Document 297 Filed 12/01/20 Page 3 of 4 Page ID #:7980




    1 before this Court, 1 and in order to assess the propriety of Plaintiffs’ request to de-
    2 designate the document in light of their stated purpose. See AFM v. MGM, 2017
    3 WL 10544625, at *2 (C.D. Cal. Dec. 1, 2017) (Wilner, J.) (explaining that the “lack
    4 of need for these items bears on the Court’s exercise of its discretion” in de-
    5 designating materials produced pursuant to a protective order). Plaintiffs’ counsel
    6 refused to provide even this basic information. As a result, the parties did not
    7 discuss redaction of the document pursuant to Local Rule 79-5.2.2.
    8             4.   As explained in the Rodriguez Declaration, “good cause” supports
    9 Herbalife’s request to seal this information, and Herbalife’s interest in maintaining
   10 the confidentiality of this information outweighs the public’s right of access, for
   11 multiple reasons. First, Exhibit 3 contains competitively sensitive information that
   12 would cause Herbalife competitive harm if it were made public. (Lizzette Decl.,
   13 ¶¶ 2-6); United States ex rel. Brown v. Celgene Corp., 2016 WL 6542729, at *4
   14 (C.D. Cal. Mar. 14, 2016) (“Courts routinely protect sensitive business and
   15 proprietary information where disclosure would put the producing party at a
   16 competitive disadvantage.”). Second, the public release of this confidential email
   17 exchange would impair Herbalife’s legitimate business interest in obtaining open
   18 and honest feedback from its distributors in a private setting. (Lizzette Decl., ¶ 5.)
   19 Third, Exhibit 3 contains private third party information, including names, phone
   20 numbers and email addresses (as well as the number and password for Herbalife’s
   21 password-protected conference line). (Lizzette Decl., ¶ 7); Nursing Home Pension
   22 Fund v. Oracle Corp., 2007 WL 3232267, at *2 (N.D. Cal. Nov. 1, 2007) (“The
   23 Ninth Circuit has found that compelling reasons exist to keep personal information
   24 confidential to protect an individual’s privacy interest[.]”) (citing Foltz v. State
   25
   26   1
         See Dkt. No. 212 (Stipulated Protective Order), Section 7.1 (limiting use of
   27 confidential materials to “prosecuting, defending, or attempting to settle this
      Action”); id. at Section 2.1 (defining “Action” as this Central District of California
   28 action, Case No. 2:18-cv-07480-JAK).
        3685769
                                                   3
                                 DECLARATION OF JONATHAN M. JACKSON
Case 2:18-cv-07480-JAK-MRW Document 297 Filed 12/01/20 Page 4 of 4 Page ID #:7981




    1 Farm. Mut. Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003)).
    2             I declare under penalty of perjury under the laws of the United States of
    3 America that the foregoing is true and correct.
    4             Executed this 1st day of December, 2020, at Los Angeles, California.
    5
    6
    7                                                 Jonathan M. Jackson
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3685769
                                                     4
                                    DECLARATION OF JONATHAN M. JACKSON
